Mr. Justice Duncan delivered the opinion of the court. Abstract of the Decision. 1. Banks and banking, § 119*—effect of acceptance of pass book without examining entries therein. The reception of a pass hook by a depositor with the entries therein made without examining the same and without complaint constitutes an implied acquiescence in the correctness of the entries and makes the entries an account stated between the parties. 2. Banks and banking, § 119*—conclusiveness of entries in pass book. The acceptance of a pass book and an acquiescence by the depositor in the correctness of the entries therein are not conclusive on the depositor, but it requires clear and satisfactory proof to open up the transaction and recover for a mistake in the entries, as in the case of opening stated accounts between other individuals. 3. Banks and banking, § 118a*—when finding as to fact of deposit sustained by evidence. In an action to recover an unpaid part of an alleged deposit in defendant’s private bank, which amount the defendant denied was ever deposited, a verdict for plaintiff held supported by the evidence, it appearing that plaintiff was unable to read English, that she was corroborated in several particulars and that she had made only three deposits, so that she should have been able to know approximately how much she had in the bank, and it also appearing that both the plaintiff and defendant were guilty of negligence, the former in not examining the pass book before she left the bank, and the latter in not requiring the plaintiff to make out the deposit slip. 4. Appeal and ebbob, § 1401*—matters not considered in impeaching verdict. Neither the testimony of jurors nor of outsiders as to facts derived from members of the jury concerning their action as jurors can be considered by a court of review for the purpose of impeaching the verdict. 5. Banks and banking, § 118*—admissibility of evidence. In an action to recover an unpaid part of an alleged deposit in defendant’s private bank which defendant claimed was never deposited, permitting plaintiff to prove the profits of defendant in said bank for the last five years of its existence, held improper but not reversible error, it appearing that the defendant testified positively that he made no profits in the bank during that time, and his testimony was uncontradicted. 6. Appeal and ebbob, § 549*—when error in admission of evidence not preserved for review. The improper admission of evidence is not preserved for review where the record shows no ruling of the court on the question of its relevancy or competency, and hence no exception to any such ruling.